DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the patient bone" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 1 should instead recite “the bone a patient” to be provided with proper antecedent basis and for the purpose of compact prosecution, has been examined below under this assumption. 
Claim 14 recites the limitation "the patient bone" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 14 should instead recite “the bone a patient” to be provided with proper antecedent basis and for the purpose of compact prosecution, has been examined below under this assumption.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-12, 14, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shluzas et al. (U.S. Pub. No. 2013/0150852 A1, hereinafter “Shulzas”). 
Shluzas discloses, regarding claim 1, a pivotal bone anchor assembly (110, see Figs. 2-2C) for securing an elongate rod (140) to a bone of a patient via a closure (134), the pivotal bone anchor assembly comprising: a shank (114) having a longitudinal axis (e.g. axis extending from 118 to the tip of 116), a head portion (118) with a partial spherical shape (see Fig. 2) defining a hemisphere plane at a maximum width perpendicular to the longitudinal axis (see annotated Fig. 2B below), a spherical outer surface having a single common radius extending above and below the hemisphere plane (see annotated Fig. 2B below, note that since the outer surface of 118 is spherically symmetrical it has a common radius extending above and below the plane), and an anchor portion (116) opposite the head portion configured for fixation to the patient bone (see Fig. 2); a receiver (112) comprising a base (130) defining an internal 

    PNG
    media_image1.png
    859
    645
    media_image1.png
    Greyscale

Regarding claim 3, wherein the pressure ring is uploadable into the collet pocket after the collet insert has been downloaded into the upper first position (see para. [0064], note that the pressure ring is capable of being uploaded into the collet after the collet has been downloaded, since the collet is made of a flexible material as described in para. [0057]).
Regarding claim 4, wherein the pressure ring is configured to engage an upper portion of the collet pocket with an interference fit when the collet insert and pressure ring are in the upper first position (see para. [0059] “an enlarged annular portion which interlocks with structure of the retainer 142”).
Regarding claim 5, wherein after the collet insert, pressure ring, and shank head are downwardly deployed into the lower second position, the pressure ring is further downwardly deployable within the collet insert into a locking state position (see paras. [0059], [0063] and [0067]).
Regarding claim 6, wherein pressure ring is downwardly deployable into the locking state position with one of a removable deployment tool and the elongate rod being urged downward within the open first and second channels by the closure (see paras. [0059] and [0063], note “clamping force exerted” and “may exert a force through the spacer 150”).
Regarding claim 7, wherein an application of pressure to the top surface of the pressure ring when the pressure ring is in the locking state position causes to the pressure ring concave bottom surface to engage against the shank head outer spherical surface and restrict further motion of the shank relative to the receiver (see paras. [0059], [0063], and [0067]).
Regarding claim 8, wherein a release of the pressure to the top surface of the pressure ring is configured to release the engagement between the pressure ring concave bottom surface and the outer spherical surface to remobilize the shank relative to the receiver (see para. [0066]).
Regarding claim 9, wherein the distal tip sections of the resilient collet fingers are stabilized and centralized within the expansion portion of the internal cavity when the collet insert in the upper first position (see Fig. 2C, note that the expansion chamber is wider than the collet and therefore the collet would be stabilized and centralized within it).
Regarding claim 10, wherein an inner diameter of the receiver partial spherical seating surface is equal to or greater than an outer diameter of the outer partial spherical surfaces of the distal tip sections, so that distal tip sections and resilient collet fingers are maintained in a neutral position or in a slightly expanded position when the collet insert is in the lower second position (see Fig. 2C, note that the inner surface of 154 is greater than the collet and therefore the collet can remain neutral and expand to accept the anchor head 118).
Regarding claim 11, wherein the receiver partial spherical seating surface, the distal tip outer partial spherical surfaces, the distal tip inner partial spherical surfaces, and the outer spherical surface of the shank head further define four substantially-concentric spherical surfaces having geometric centers located along a longitudinal axis of the receiver (see Fig. 2C, note that the surfaces are substantially concentric).
Regarding claim 12, wherein the geometric center of the receiver partial spherical seating surface is proximally vertically offset from the geometric center of the distal tip outer partial spherical surfaces to facilitate the separation of the surfaces during a remobilization of the shank (see Fig. 2C, note that the center of the distal tips is located vertically below the center of the seating surface, see also para. [0066] “move back to the first position”).
Shluzas discloses, regarding claim 14, a pivotal bone anchor assembly (110, see Figs. 2-2C) for securing an elongate rod (140) to a bone of a patient via a closure (134), the pivotal bone anchor assembly comprising: a shank (114) having a longitudinal axis (e.g. axis extending from 118 to the tip of 116), a head portion (118) with a partial spherical shape (see Fig. 2), and an anchor portion (116) opposite the head configured for fixation to the patient bone (see Fig. 2); a receiver (112) comprising a base (130) defining an internal cavity in communication with a bottom of the receiver through a bottom opening (138, see Fig. 2C), a pair of receiver arms (122, 124) extending upwardly from the base (see Fig. 2) to define a first channel (120) for receiving the elongate rod (see Fig. 2), and an axial bore (126) centered around a longitudinal axis (e.g. axis extending between 128 and 130), the axial bore extending upward from the bottom opening through the internal cavity and the channel to the top surface of the receiver arms (see Fig. 2B); a collet insert (142) top loadable (see para. [0064]) into a first position within the receiver axial bore (see para. [0062]) and having an expandable collet pocket (144) for receiving the shank head (see Fig. 2B); and a pressure ring (150) uploadable into the collet pocket before the shank head (see para. [0064]) and having a top surface (e.g. top surface of 150) configured to engage the elongate rod (as shown in Figs. 2A-2C), wherein after receiving the shank head within the collet pocket, the collet insert, pressure ring, and shank are downwardly deployable into a second position within the receiver axial bore to capture the shank head in the assembly (see para. [0062]), with the pressure ring being operable to transfer pressure from the elongate rod positioned in the channel to the shank head to lock an angular position of the shank relative to the receiver (see paras. [0059] and [0063]).
Regarding claim 17, wherein the pressure ring is configured to engage an upper portion of the collet pocket with an interference fit when the collet insert and pressure ring are in the first position (see para. [0059] “an enlarged annular portion which interlocks with structure of the retainer 142”).
Regarding claim 18, wherein after the collet insert, pressure ring, and shank head are downwardly deployed into the second position, the pressure ring is further downwardly deployable within the collet insert into a locking state position to transfer the pressure from the elongate rod to the shank head (see paras. [0059] and [0063]).
Regarding claim 19, wherein an application of pressure to the upper surface of the pressure ring causes to a curvate lower surface of the pressure ring to engage against the shank head and restrict further motion of the shank relative to the receiver (see paras. [0059] and [0063]).
Regarding claim 20, wherein a release of the pressure to the upper surface of the pressure ring also releases the engagement between the curvate lower surface of the pressure ring and the shank head to remobilize the shank relative to the receiver (see para. [0066]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 16, 21-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shluzas, as applied to claims 1 and 14 above, and in view of Biedermann et al. (U.S. Pub. No. 2011/0152949 A1, hereinafter “Biedermann”). 
Shluzas discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 2, further comprising a pair of lateral ridges projecting radially outward from the insert arms, and wherein the axial bore further comprises: a pair of upper shipping state grooves configured for receiving the lateral ridges to secure the collet insert in the upper first position; and a pair of lower locking state grooves configured for receiving the lateral ridges to secure the collet insert in the lower second position; regarding claim 16, further comprising lateral ridges projecting radially outward from outer side surfaces of the collet insert, and wherein the receiver axial bore further comprises: a upper grooves for receiving the lateral ridges to secure the collet insert in the first position; and a lower grooves for receiving the lateral ridges to secure the collet insert in the second position; regarding claim 21, wherein the collet insert is configured to be downloaded into the axial bore of the receiver with the lateral ridges angularly aligned with the channel until the lateral ridges become vertically aligned with the upper grooves, and then rotated about a vertical centerline axis of the receiver until the lateral ridges are received in the upper grooves in the first position; regarding claim 22, wherein the rotation of the collet insert about the vertical centerline axis is limited to about 90 degrees by a stop structure; regarding claim 24, wherein the collet insert is configured to be downloaded into the axial bore of the receiver with the pair of lateral ridges angularly aligned with the first channel until the lateral ridges become vertically aligned with the pair of upper shipping state grooves, and then rotated about a vertical centerline axis of the receiver until the pair of lateral ridges are received in the pair of upper shipping state grooves in the upper first position; and regarding claim 25, wherein the rotation of the collet insert about the vertical centerline axis is limited to about 90 degrees by a stop structure.
Biedermann discloses a bone anchoring device (see Fig. 11), with a collet (8’), wherein the collet has a pair of lateral ridges (83’) projecting radially outward from outer side surfaces of the insert upright arms (see Fig. 11), and wherein the receiver (5’) comprises a pair of upper shipping state grooves (9d) for receiving the lateral ridges to secure the collet insert in the upper first position (see para. [0056]); and a pair of lower locking state grooves (9b) for receiving the lateral ridges to secure the collet insert in the lower second position (see para. [0058]); wherein the collet insert is configured to be downloaded into the axial bore of the receiver with the lateral ridges angularly aligned with the channel until the lateral ridges become vertically aligned with the upper grooves (see para. [0060]), and then rotated about a vertical centerline axis of the receiver until the lateral ridges are received in the upper grooves in the first position (see para. [0060]); and wherein the rotation of the collet insert about the vertical centerline axis is limited to about 90 degrees by a stop structure (e.g. when 83’ meets the end of the groove, see para. [0060]) in order to secure the collet from falling out of the receiver and loss of the collet (see paras. [0056] and [0060]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the collet in Shluzas to include lateral ridges and the receiver to include upper and lower grooves, as set forth above, in view of Biedermann in order to secure the collet from falling out of the receiver and loss of the collet. 

Claim(s) 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shluzas, as applied to claims 1 and 14 above, and in view of Jackson et al. (U.S. Pub. No. 2012/0143266 A1, hereinafter “Jackson”).
Shluzas discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 13, wherein the pair of opposed radial extensions extending radially outward from the collet portion of the collet insert are configured to engage with inner surfaces of the receiver arms to restrict rotation of the collet insert relative to the receiver; and regarding claim 15, wherein the collet insert further comprises a pair of opposed radial extensions extending radially outward from the collet insert to maintain an alignment of the collet insert between the receiver upright arms. 
Jackson discloses a polyaxial bone anchor (see Fig. 1) with a collet (14) and a receiver (10), wherein the collet includes a pair of opposed radial extensions extending radially outward from the collet (172 see Fig. 14, see para. [0137]) in order to prevent the collet from rotating relative to the receiver during assembly and thus prohibit any misalignments of the receiver, rod and collet (see para. [0124]); and wherein the collet includes lateral ridges (163, see Fig. 16, note the curved outward surface 163 and the planar top surface 162 form a lateral ridge at the top of 14) projecting radially outward (see Fig. 16, see also para. [0135] “flaring outwardly from”) and the receiver includes a pair of upper grooves (84), a pair of shipping state grooves (82) and a pair of lower grooves (87) in order to loosely receive and frictionally hold a portion of the collet in position (see paras. [0125], [0135], and [0148]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the collet in Shluzas to include a pair of opposed radial extensions extending radially outward from the collet in view of Jackson in order to prevent the collet from rotating relative to the receiver during assembly and thus prohibit any misalignments of the receiver, rod and collet. 

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shluzas, as applied to claim 1 above, and in view of Jackson (U.S. Pub. No. 2002/0072750 A1, hereinafter “Jackson”). 
Shluzas discloses all of the features of the claimed invention, as previously set forth above. Shluzas further discloses, regarding claim 23, and further comprising the elongate rod (140) and the closure (134), wherein the closure is configured for positioning above the elongate rod (see Fig. 2B),  and in engagement with a closure mating structure (132, see para. [0056]) formed therein so as to apply a downward pressure to a top of the elongate rod and secure the elongate rod to the bone of the patient (see para. [0063]). Shulzas fails to disclose, regarding claim 23, wherein the closure is positioned entirely within the axial bore of the receiver. 
Jackson discloses a closure (1) for a spinal implant (3, see Fig. 5), wherein the upper portion of the closure (10) has a breakaway feature (12) that breaks away from the remaining body of the closure at a preselected torque (see para. [0011]) so that the closure is beneath or substantially even with the top of the receiver of the bone screw e.g. positioned entirely within the axial bore of the receiver to have a low profile after installation (see para. [0065]). 
It would have been obvious to one having ordinary skill in the art to modify the closure in Shulzas to have a break-away top feature so that the closure is positioned entirely within the axial bore of the receiver in view of Jackson in order to have a low profile after installation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Alvarez (U.S. Pub. No. 2007/0288004 A1) discloses a pedicle screw with a collet and a bushing received within the collet that engages the rod and the pedicle screw. 

Biedermann et al. (U.S. Pub. No. 2015/0025579 A1) discloses a polyaxial bone anchoring device with opposed radial extensions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773

	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773